DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, line 2, the term “the elongation axes” lacks prior antecedent basis. 
Regarding claim 16, line 2, the term “each application member of one and the same element” renders the claim indefinite. It’s unclear if the applicant asserts that each element and its corresponding attached application members are positioned on a flat common plane common, or if the applicant asserts that each application member and its element are on a flat common plate with other application members and its corresponding element. For examination purposes, the examiner will interpret the claim by each element and its corresponding attached application members are positioned on a flat common plane. Appropriate correction is required to overcome this issue. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-13, and 15-16 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Kim (US 20150335133 A1).
Regarding claim 1, Kim discloses an applicator for applying a cosmetic composition to the eyelashes or eyebrows (Fig.14), comprising: - a core (Fig. 14, 36), - at least one element (Fig. 14, 20) attached to the core (36), each element (20) comprising a central part (22) fitted onto the core (36) ( Fig . 14) and at least one application member (Fig. 5, 26’ and 27) carried by the central part (Fig. 5), this application member (26’, 27) having a proximal half attached to the central part and a distal half extending outward from the proximal half (Fig. 5), a composition collection surface being formed by a relief on the distal half that defines a concavity that is open radially toward the outside (See annotated Fig.5 below).

    PNG
    media_image1.png
    506
    591
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses the claimed invention of claim 1. Kim further discloses the application member has two diverging arms that defines said concavity between one another (See annotated Fig. 5 above).  
Regarding claim 3, Kim discloses the claimed invention of claim 2. Kim further discloses the arms are rectilinear, said concavity having the overall shape of a V (See annotated Fig. 5 above).  
Regarding claim 5, Kim discloses the claimed invention of claim 2. Kim further discloses the element (Fig. 5, 20’) comprises at least one application member having- an enlarged base (See annotated Fig. 5 below).

    PNG
    media_image2.png
    495
    503
    media_image2.png
    Greyscale

Regarding claim 9, Kim discloses the claimed invention of claim 1. Kim further discloses each element (20) has a plurality of identical application members that each have said concavity (Fig. 14).  
Regarding claim 10, Kim discloses the claimed invention of claim 1. Kim further discloses the core (36) is twisted (Fig. 14).
Regarding claim 11, Kim discloses the claimed invention of claim 1. Kim further discloses the elongation axes of the application members (26’, 27) of an element (20’) are coplanar (Fig. 5). Regarding claim 12, Kim discloses the claimed invention of claim 1. Kim further discloses wherein at least one application member (26’) of an element is flattened in a plane (Fig. 6). 
Regarding claim 13, Kim discloses the claimed invention of claim 1. Kim further discloses the application members (26’) of an element have their flattening plane oriented in a plane containing the axis of the central part (22’) (Fig. 6).
Regarding claim 15, Kim discloses the claimed invention of claim 1. Kim further discloses a method for the cosmetic treatment of the eyelashes and or eyebrows, notably for making them up, comprising the step of applying a cosmetic composition to the eyelashes (Para. 0046).
Regarding claim 16, Kim discloses the claimed invention of claim 1. Kim further discloses each element (Fig. 14, 20) and its corresponding attached application members (Fig. 14, 26) are positioned on a flat common plane (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Jacob et al (US 20150024080 A1).
Regarding claim 4, Kim discloses the claimed invention of claim 2. Kim further discloses the element (20) comprises a plurality of application members (Fig. 5, 26’ and 27) that each have a V shaped head that is attached to the central led (Fig. 5). Kim does not explicitly disclose application members with an X-shaped head that is attached to the central part by a leg. However, Kim further discloses that the invention is not limited to the illustrated bristles and various combinations may be utilized. As one example, the combination of bristles may include, but is not limited to, variations of size, shape, color, material, nomenclature or method of fabrication (Para. 0039). 
Jacob teaches a mascara applicator with plurality of application members with an X-shaped head that is attached to the central part by a leg (See annotated Fig. 8 below) to provide the application members with more surface area to retain the mascara liquid, and also since Kim’s invention is not limited to the illustrated bristles and various combinations may be utilized. As one example, the combination of bristles may include, but is not limited to, variations of size, shape, color, material, nomenclature or method of fabrication.

    PNG
    media_image3.png
    587
    208
    media_image3.png
    Greyscale

. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Sanchez et al (US 20160073767 A1).
Regarding claims 6 and 8, Kim discloses the claimed invention of claim 1. Kim further discloses the element comprises at least one toothed application member (Fig. 5, 27, 26’) with concave toward the outside. (See annotated Fig. 5 above). Kim further discloses that the invention is not limited to the illustrated bristles and various combinations may be utilized. As one example, the combination of bristles may include, but is not limited to, variations of size, shape, color, material, nomenclature or method of fabrication (Para. 0039). 
Kim does not explicitly disclose the application members with teeth being formed by a succession of pointed arches and that said concavity being formed by one of the arches; application member having two lateral arms joined together at their end by an arch having a concave shape defining said concavity. 
Sanchez teaches a mascara applicator with application members with teeth (Fig. 13, 20) being formed by a succession of pointed arches (See annotated Fig. 13 below) and that said concavity being formed by one of the arches (See annotated Fig. 13 below); application member having two lateral arms joined together at their end by an arch having a concave shape defining said concavity (See annotated Fig. 14 below) to provide the application members with surface area to retain the mascara liquid, and also since Kim’s invention is not limited to the 


    PNG
    media_image4.png
    542
    742
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the applications members of Kim’s device with the application members that have  teeth being formed by a succession of pointed arches, a concavity being formed by one of the arches, a two lateral arms joined together at their end by an arch having a concave shape defining the concavity, as taught by Sanchez to provide the application members with surface area to retain the mascara liquid, and also since Kim’s invention is not limited to the illustrated bristles and various combinations may be utilized. As one example, the combination of bristles may include, but is not limited to, variations of size, shape, color, material, nomenclature or method of fabrication. 
Regarding claim 7, Kim and Sanchez disclose the claimed invention of 6. Kim discloses the cavity is open in a direction with an angle greater than zero (See annotated Fig. 13 above). 
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date to adjust the cavity angle to be an angle of less than or equal to 30 degrees with the elongation axis of the application member to retain the cosmetic liquid, and it is well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Vandromme (US 20090194128 A1).
Regarding claim 14, Kim discloses the claimed invention of claim 1 except a container containing the composition to be applied. Vandromme teaches a mascara applicator with a container containing the composition to be applied (Para. 0005) so that applicator for eyelashes designed to pick up a quantity of mascara in a container and transport this quantity to the eyelashes to deposit the mascara on the eyelashes (Para. 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use applicator of Kim’s device with a container containing the composition as taught by Vandromme so that applicator for eyelashes designed to pick up a quantity of mascara in a container and transport this quantity to the eyelashes to deposit the mascara on the eyelashes.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772